J-A15032-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
             v.                            :
                                           :
JEFFREY JOHN HOSKO,                        :
                                           :
                   Appellant               :           No. 2079 MDA 2016

          Appeal from the Judgment of Sentence November 28, 2016
            in the Court of Common Pleas of Lackawanna County,
              Criminal Division, No(s): CP-35-SA-0000051-2016

BEFORE: MOULTON, SOLANO and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JULY 17, 2017

        Jeffrey John Hosko (“Hosko”) appeals from the judgment of sentence

imposed following his conviction of abandonment of vehicles,1 a summary

offense. We affirm.

        The trial court set forth the relevant procedural and factual history

underlying this appeal in its Opinion, which we adopt as though fully set

forth herein. See Trial Court Opinion, 1/31/17, at 1-2.2

        In this timely appeal, Hosko presents the following issues for our

review:

        1. Whether the trial court made findings of fact unsupported
           by the competent evidence, made errors of law and/or
           manifestly abused its discretion in finding [Hosko] guilty of
           abandonment of vehicles, 75 Pa.C.S.A. § 3712(a), after
           the consolidated de novo summary trial?

1
    See 75 Pa.C.S.A. § 3712(a).
2
  The fine imposed on the abandonment of vehicles Citation upheld by the
trial court was $603.50.
J-A15032-17



      2. Whether the trial court made findings of fact unsupported
         by the competent evidence, made errors of law and/or
         manifestly abused its discretion in finding [Hosko] guilty of
         abandonment of vehicles, 75 Pa.C.S.A. § 3712(a), relating
         to a 1992 white Ford pickup truck [(hereinafter “the white
         Ford”)], where the relevant Citation charged [Hosko] with
         abandoning a green Toyota SUV [(hereinafter “the green
         Toyota”)], thereby finding [Hosko] guilty of an offense that
         was never actually charged?

      3. Whether the trial court erred as a matter of law and/or
         manifestly abused its discretion by permitting the
         Commonwealth to introduce evidence and testimony
         concerning Officer [David] Mitchell’s [(“Officer Mitchell”)]
         observations of [Hosko’s] vehicles at various times after he
         filed the Citations at the Magistrate’s office, which were not
         relevant or material to any alleged offense, and Officer
         Mitchell’s subsequent observations were beyond the scope
         of the dates and times set forth in those Citations?

Brief for Appellant at 4 (some capitalization omitted).

              Our standard of review from an appeal of a summary
      conviction heard de novo by the trial court is limited to a
      determination of whether an error of law has been committed
      and whether the findings of fact are supported by competent
      evidence. The adjudication of the trial court will not be disturbed
      on appeal absent a manifest abuse of discretion. An abuse of
      discretion may not be found merely because an appellate court
      might have reached a different conclusion, but requires a result
      of manifest unreasonableness, or partiality, prejudice, bias, or
      ill-will, or such lack of support as to be clearly erroneous.

Commonwealth v. Rodriguez, 81 A.3d 103, 105-06 (Pa. Super. 2013)

(citations and quotation marks omitted).

      Hosko first argues that the Commonwealth failed to present sufficient

evidence to establish, beyond a reasonable doubt, all elements of the

offense of abandonment of vehicles. See Brief for Appellant at 15-19.



                                  -2-
J-A15032-17


      We apply the following standard of review when considering a

challenge to the sufficiency of the evidence:

      The standard we apply … is whether[,] viewing all the evidence
      admitted at trial in the light most favorable to the verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying
      the above test, we may not weigh the evidence and substitute
      our judgment for [that of] the fact-finder. In addition, we note
      that the facts and circumstances established by the
      Commonwealth need not preclude every possibility of innocence.
      Any doubts regarding a defendant’s guilt may be resolved by the
      fact-finder unless the evidence is so weak and inconclusive
      that[,] as a matter of law[,] no probability of fact may be drawn
      from the combined circumstances. The Commonwealth may
      sustain its burden of proving every element of the crime beyond
      a reasonable doubt by means of wholly circumstantial evidence.
      Moreover, in applying the above test, the entire record must be
      evaluated and all evidence actually received must be considered.
      Finally, the finder of fact[,] while passing upon the credibility of
      witnesses and the weight of the evidence produced, is free to
      believe all, part or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

      Section 3712 of the Vehicle Code (“the Code”) provides, in relevant

part, that “[n]o person shall abandon a vehicle upon any highway.”           75

Pa.C.S.A. § 3712(a).    The Code states that a vehicle is presumed to be

abandoned if “[t]he vehicle is physically inoperable and is left unattended on

a highway or other public property for more than 48 hours.”                  Id.

§ 102(1)(i).   The Code defines the term “highway,” in pertinent part, as

follows: “The entire width between the boundary lines of every way publicly




                                  -3-
J-A15032-17


maintained when any part thereof is open to the use of the public for

purposes of vehicular travel.” Id. § 102.

      Here, Hosko argues that the Commonwealth failed to prove that,

under the above-mentioned provisions of the Code, he abandoned a vehicle

on a highway. Brief for Appellant at 18. Hosko further asserts that Officer

Mitchell’s testimony that he could tell, from the condition of the vehicles and

road debris, that they were abandoned is “mere conjecture and guesswork.”

Id.; see also id. (maintaining that “[t]hese Citations were filed by [Officer]

Mitchell to harass [Hosko].”).

      In its Rule 1925(a) Opinion, the trial court addressed Hosko’s

sufficiency challenge, summarized the relevant testimony,3 and found that

(1) the credible testimony of Officer Mitchell was sufficient to support a

conviction of abandonment of vehicles beyond a reasonable doubt; and (2)

the green Toyota was “abandoned” on a “highway” as defined in the Code.

See Trial Court Opinion, 1/31/17, at 4-5.       The trial court’s findings are

supported by the record, and we agree with its legal determination.

Accordingly, we affirm on this basis in rejecting Hosko’s sufficiency

challenge. See id.




3
 We additionally observe that Hosko, who testified at the de novo trial that
he is self-employed as a “salvage dealer,” conceded that he left the green
Toyota, which had a flat tire, parked on Dartmouth Street for “a couple of
weeks” because he had shoulder surgery and was physically unable to drive.
N.T., 11/22/16, at 41, 44.


                                  -4-
J-A15032-17


      In his second issue, Hosko argues that “the Trial Court found [him]

guilty of an offense that was never charged by [Officer] Mitchell[,]” pointing

out that the abandonment of vehicles Citation charged Hosko with

abandoning the green Toyota, not the white Ford. Brief for Appellant at 21;

see also N.T. (de novo trial), 11/22/16, at 50 (announcing the trial court’s

guilty verdict on the abandonment of vehicles Citation, wherein the court

referenced the white Ford).    Hosko complains that he was never put on

notice that he potentially could be found guilty of abandoning the white

Ford, which violated his rights under Pa.R.Crim.P. 403 (governing the

contents of a criminal citation).4 Brief for Appellant at 21. We disagree.

      The trial court’s single, incorrect reference that the abandonment of

vehicles Citation concerned the white Ford was harmless error.               “The

harmless error doctrine, as adopted in Pennsylvania, reflects the reality that

the accused is entitled to a fair trial, not a perfect trial. … Harmless error

exists[, in relevant part,] if the record demonstrates [that] … the error did

not prejudice   the   defendant or    the   prejudice   was   de   minimis    ….”

Commonwealth v. Hairston, 84 A.3d 657, 671 (Pa. 2014) (citations and

quotation marks omitted). Here, the trial court’s reference to an incorrect




4
   Rule 403 provides, in relevant part, that every citation shall contain “a
citation of the specific section and subsection of the statute or ordinance
allegedly violated, together with a summary of the facts sufficient to advise
the defendant of the nature of the offense charged[.]”           Pa.R.Crim.P.
403(A)(6) (emphasis added).


                                  -5-
J-A15032-17


vehicle was merely a slip of the tongue5 and caused no prejudice to Hosko.

See id. Moreover, the trial court stated in its Opinion that “[t]he credible

testimony of Officer Mitchell was that both the green Toyota and the white

Ford had flat tires, [] had debris and dirt built up around them[,] and had

not been moved in over 48 hours.         Thus, both vehicles were physically

inoperable and left unattended for 48 hours, as required by [section]

3712(a).” Trial Court Opinion, 1/31/17, at 6. Accordingly, Hosko’s second

issue does not merit relief.

      In his third and final issue, Hosko contends that the trial court erred

when it, over the defense’s objection, allowed the Commonwealth to elicit

testimony from Officer Mitchell as to actions he had taken in the

investigation after he filed the Citations against Hosko (the Citation relevant

to this case, abandonment of the green Toyota, was filed on October 9,

2015).   Brief for Appellant at 22-23.    Specifically, Hosko points out that

Officer Mitchell was permitted to testify that he “chalked the tires” of Hosko’s

parked vehicles on several separate dates after October 9, 2015 (to

ascertain whether they had been moved).        Id.   According to Hosko, such

evidence (hereinafter referred to as “the tire-chalking evidence”) was not



5
   In announcing its verdict, the trial court correctly referred to the proper
docket number concerning the Citation for abandonment of vehicles. N.T.,
11/22/16, at 50. Moreover, there were five other Citations filed against
Hosko in this consolidated case, i.e., five counts of misuse of business
license plates (hereinafter referred to as “the other five Citations”), which
involved different vehicles (including the white Ford).


                                  -6-
J-A15032-17


relevant or material to any of the Citations.       Id.; see also id. at 23

(asserting that “[the] tire[-]chalking [evidence] was after-acquired evidence

which was designed to bolster a weak case.”).

      “Questions concerning the admissibility of evidence lie within the

sound discretion of the trial court, and a reviewing court will not reverse the

trial court’s decision absent a clear abuse of discretion.” Commonwealth

v. Young, 989 A.2d 920, 924 (Pa. Super. 2010) (citation omitted).

      The trial court addressed this claim in its Opinion, summarized the

pertinent law, and determined that there was no error committed, as (1)

contrary to Hosko’s claim, the tire-chalking evidence was relevant to the

other five Citations; and (2) the law presumes that the trial court, which sat

as the fact-finder, was able to disregard any inadmissible evidence as to the

abandonment of vehicles Citation. See Trial Court Opinion, 1/31/17, at 6-7

(citing, inter alia, Commonwealth v. Lambert, 765 A.2d 306 (Pa. Super.

2000)).   We agree with the trial court’s analysis and determination, and

therefore affirm on this basis regarding Hosko’s final issue.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/17/2017



                                  -7-
Circulated 06/30/2017 11:16 AM